DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, 9, 11-15, 17, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4-7, 9, 11-12, 14, 15-17,  and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 2017/0221413) in view of Chiu (US 2005/0289583)  and Pines (US 2018/0338104)
Regarding claims 1 and 11, Hoffman teaches a video processing device, comprising: at least one circuit configured to: receive a sequence of image frames from a first video source detect, a transition from at least one first frame  associated with first metadata to at least one second frame associated with a second metadata ([0063][[0072] teach the system is able to detect transitioning from one scene to the next based on dynamic metadata); determine first brightness level of said frame  based on said first metadata; determine second brightness of a second frame based on said second metadata ([0065-0066] teach the method of using metadata to select the appropriate NPC for transitioning and describes what the metadata represents in each frame (i.e. brightness)); and control said determined second brightness level of said second frame based on said determined first brightness level of said first frame for enablement of a smooth transition ([0063][0072-0075] teach the brightness is adjusted based on the NPC derived from the metadata). Although Hoffman teaches the limitations as discussed above, he fails to teach said second set of frames includes a second frame, a third frame subsequent to said second frame, and a fourth frame subsequent to said third frame;  determining a flag value in a sequence of image frames received from a video source, wherein said flag value represents a discontinuity between said first frame of said and said second frame and detect, based on said flag value, a transition from said at least one first frame associated with first metadata to at least one second frame associated with second metadata.
However in the same filed of processing video image data, Chiu teaches determining a flag value in a sequence of image frames received from a video source, where a said second set of frames includes a second frame, a third frame subsequent to said second frame, and a fourth frame subsequent to said third frame (Figs.1-4 and 6-7 show multiple frames of an advertising section and a discontinuity section that occurs before and after the advertising section. Where the second frame consists of the discontinuity section and the subsequent frames of the advertising section (third and fourth frames) [[0016] teaches the discontinuity must occur between the normal section and the advertising section) wherein said flag value represents a discontinuity between at least one first frame and at least one second frame ([0024-0027] teaches the system will compare a sequence a frames to determine if a difference between the frames exceeds a threshold value. If the difference exceeds the threshold value, the present frame is flagged as a discontinuity location between frames[0018-0019]) and detect, based on said flag value, a transition from said at least one first frame associated with first metadata(regular image data) to at least one second frame associated with second metadata(advertising image data)([0008][0026-0027] teach that the flagged discontinuity point is used to determine possible insertion point for advertising section. Which makes it obvious the system detects the transition between a first and second frame based on the flagged value) 
Therefore it would have been obvious to one of ordinary skill in the art to combine the video image processing method as taught by Hoffman with the video image processing method as taught by Chiu. This combination would provide a method for users to utilize video programs provided by broadcasting media more efficiently as taught by Chiu [0005]. Although the combination teaches the limitations as discussed above, they fail to teach a method where the system will change a second brightness level of said second frame, said third frame and said fourth frame based on said first brightness level of said first frame for enablement of smooth transition of said transition,  wherein said changed second brightness level of each of said second frame, said third frame and said fourth frame is similar to said first brightness level of said first frame, and 
However in the same field of controlling viewing data Pines teaches luminance management for displays where the system will change a second brightness level of said second frame, said third frame and said fourth frame ([0044] teaches the system can examine 32 frames a second) based on said first brightness level of said first frame for enablement of smooth transition of said transition ([0022-0023] teaches the ability to transition in and out of commercial content),  wherein said changed second brightness level of each of said second frame, said third frame and said fourth frame is similar to said first brightness level of said first frame, and said change in the determined second brightness level is based on said determine difference that is greater than said threshold value (threshold being maximum acceptable luminance)([0043]-0045] teaches how an over bright frame can be reduced based on a comparison between a current frame and previous frames. Since similar is a broad term, reducing an over-bright frame to make all other frames appear normal is understood to make the over bright frame similar to the previous frame), determine a difference between said determined second brightness level of said third frame and said fourth frame is less than said threshold value (threshold being maximum acceptable luminance); and terminate said change of said determined second brightness level after said fourth frame based on said difference, between said determined second brightness level of said third frame and said fourth frame, that is less than said threshold value ([0046] teaches is there over bright frame detected then the current frame is not modified).
Therefore it would have been obvious to one of ordinary skill in the art to combine the video image processing method as taught by Hoffman with the video image processing method as taught by Chiu and the method of frame transitions as taught by Pines. This combination would provide a method for users to utilize video programs provided by broadcasting media more efficiently as taught by Chiu [0005].

Regarding claims 2 and 12, Hoffman teaches wherein said sequence of image frames comprises a first type of video segment that corresponds to said at least one frame and a second type of video segment that corresponds to said at least one frame ([0072]).
Regarding claims 4 and 14, Hoffman teaches wherein said first type of video segment corresponds to at least one of a television program, a video item from an Internet-based video streaming application, or a video item from a subscribed service ([0088] video stream).
Regarding claims 5 and 15, Chiu teaches wherein said second type of video segment corresponds to at least one of an interstitial content, a commercial, a trailer, or a segment of video content that serves as an attraction for viewership (Abstract teaches detecting advertising sections of a video signal).
([0066-0067]).
Regarding claims 7 and 17, Hoffman teaches wherein said first metadata and said second metadata comprises at least one of average picture brightness information, a maximum picture brightness information, or Chroma information ([0066-0067] average brightness/luminance).
Regarding claims 9 and 19, Hoffman teaches wherein determining said first brightness level and said second brightness level based on spatial image information of said sequence of image frames ([0066-0068] scene transition separating adjacent scenes).

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Chiu (US 2005/0289583), Pines US (2018/0338104) and Saito (US 2018/0144693).
Regarding claims 3 and 13, Hoffman in view of Chiu teach the limitations of claims 1 and 11 as discussed above in regards to the first and second video segments but fails to teach wherein the video segment is a high dynamic range (HDR) video.
However in the same field of processing video data using metadata Saito teaches video segments being high dynamic range (HDR) video ([0002-0010]).
Therefore it would have been obvious to one of ordinary skill in the art at to combine the video processing method as taught by Hoffman with the video image processing method as taught by Chiu, the method of frame transitions as taught by ([0015-0016]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621